DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 4, 8-14, 17-21, 23-24, and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Westmacott (20160180173) in view of Grande (6177889).
Regarding claim 1, Westmacott discloses  
an information processing device comprising: a memory; 
an image capturing unit comprising at least one of a distance sensor, a LIDAR sensor, or a two-dimensional image capture device; 
an output unit; and processing circuitry, coupled to the image capturing unit and the output unit, configured to
([0040]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


identify, on the basis of an attribute including a position, a direction of an object included in an object image and structural information representing a structure of a line formed by the object; 
determine an output position to output information about a state of-a the line, on the basis of the structural information, [the output position being a ground adjacent to the line]; and 
([0024]).

display, employing the output unit, the output information on the output position, 
 ([0015]).

wherein to determine the output position, the processing circuitry is further configured to:  -2-Application No.: 15/445,559 
Attorney Docket No.: 08411.0483-00000 select a display type that defines an arrangement rule of the output information; 
determine the output information based on the selected display type; and
determine, a position, a position in the ground adjacent to the line based on the structural information and the arrangement rule defined by the selected display type


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


([0078]).

such that a first position is determined as the output position when first structural information is identified and a first display type is selected, and a second position is determined as the output position when second structural information is identified and a second display type is selected
([0029], [0061] and ([0055]).

the first position being horizontally separated from the second position in the ground adjacent to the line
(Figs 7A-C).

Westmacott does not disclose 
[the output position being a ground adjacent to the line]
Grande teaches 
[the output position being a ground adjacent to the line]
 (The examiner notes that the prior art figures indicate both the positioning of the display (next to the line) and the information that cautioned the users on the timing (as well as blanking the timing).   See FIG. 1a. and FIG. 1b.)
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Westmacott to include 
[the output position being a ground adjacent to the line]
based on the teaching of Grande.  
The motivation being by superimposing a direct control over queue display, tolerances and inaccuracies can be reduced.  See C1, L37-59.

Regarding claim 4, Westmacott discloses  
the output position represents at least one of positional coordinates in the peripheral area adjacent to the line, and the output unit is arranged in the peripheral area 
([0063]).

Regarding claim 8, Westmacott discloses  
wherein the processor is further configured to: generate a display screen outputting the output information to the output position, and the output unit displays the display screen at a position according to the output position  
([0015]).

Regarding claim 9, Westmacott discloses  
the output information includes at least one of a value of a waiting order in the line, a value on a position representing a terminal end of the line, a value representing a predicted waiting time in the line, and advertisement information 
See FIG. 1a. and FIG. 1b.
The motivation being by superimposing a direct control over queue display, tolerances and inaccuracies can be reduced.  See C1, L37-59.

Regarding claim 10, Westmacott discloses  
the processor is further configured to: determine whether a position update condition of the output position is satisfied; and update the output position, when the position update condition is satisfied
([0009]-[0010]).

Regarding claim 11, Westmacott discloses  
the processor is further configured to: determine whether a second output information update condition of the output information is satisfied; and update the second output-4-Application No.: 15/445,559 Attorney Docket No.: 08411.0483-00000information, when the second output information update condition is satisfied  
([0009]-[0010] and [0015]).

Regarding claim 12, Westmacott discloses  
the processor is further configured to: determine whether a type changing condition of display type of the output information is satisfied; and change the display type, when the type changing condition is satisfied  
([0009]-[0010] and [0015]).

Regarding claim 13, Westmacott discloses  
the structural information represents at least one of a shape of the line, a start point position of the line, and an end point position of the line
([0024]).

Regarding claim 14, Westmacott discloses  
wherein the image capturing unit is configured to acquire the object image  
([0024]).

Claim 17 is rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 18, Westmacott discloses  
identifying the structural information of the line according to the object image, determining the output position based on the identified structural information  
([0024]).

Regarding claim 19, Westmacott discloses  
the output position in a peripheral area of the object
([0024] and [0063]).

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 21 is rejected using the same rationale that was used for the rejection of claim 1.   

Regarding claim 23, Westmacott discloses  
the image capturing unit and the output unit are positioned above the line and are supported by a pole; one end of the pole is attached to the image capturing unit and the output unit and a second end of the pole is in contact with the processing circuitry; and the image capturing unit and the output unit are connected to the processing circuitry with a local area network  
([0053] and [0056]).

Regarding claim 24, Westmacott discloses  
the output unit further comprises a display screen, and the display screen is arranged on a position in accordance with the output position  
([0015]).

Regarding claim 27, Westmacott discloses  
determine a plurality of positions as the output position; and
display, employing the output unit, the output information on the plurality of positions
([0029] and [0061]).


Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Westmacott and Grande, as applied to claim 1, 4, 8, 10-14, 17-20, 22-24, and 27 above, further in view of and Kane (20100165322).
Regarding claim 22, Westmacott and Grande do not disclose 
the LIDAR sensor comprises a three-dimensional LIDAR sensor.
Kane teaches 
the LIDAR sensor comprises a three-dimensional LIDAR sensor 
([0072]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Westmacott to include 
the LIDAR sensor comprises a three-dimensional LIDAR sensor based on the teaching of Kane.  
The motivation being to incorporate shared-aperture or shared-beam systems to overcome the constrains of light-transfer efficiency by using a lidar transmitter having a laser source that produces a laser beam to provide uniformly imaging quality with rapid operation.  See paragraphs 6-15. 



Claims 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Westmacott and Grande, as applied to claim 1, 4, 8, 10-14, 17-20, 22-24, and 27 above, further in view of and Butler (20050073411).
Regarding claim 25, Westmacott and Grande disclose 
the image capturing unit comprises a plurality of image capturing units, each of the plurality of capturing units being arranged at a position different from those of remaining image capturing units, the plurality of capturing units being arranged to have distinct angles of view; -9-Application No.: 15/445,559 Attorney Docket No.: 08411.0483-00000the plurality of image capturing units comprise a plurality of distance sensors
([0049]).
Westmacott and Grande do not disclose 
the plurality of distance sensors comprise millimeter-wave radars.
Butler teaches 
the plurality of distance sensors comprise millimeter-wave radars 
([0014] and [0070]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Westmacott to include 
the plurality of distance sensors comprise millimeter-wave radars based on the teaching of Butler.  
The motivation being to improve accuracy by using beams in the form of energy in the millimeter-wave region of the spectrum where the energy can be confined to well defined beams by reasonably sized antennas and reflecting devices.  See paragraphs 14-19.

Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“Applicant has amended independent claims 1, 17, and 20 to recite… a first position is determined as the output position when first structural information is identified and a first display type is selected, and a second position is determined as the output position when second structural information is identified and a second display type is selected, the first position being horizontally separated from the second position in the ground adjacent to the line… Westmacott and Grande fail to teach or even suggest at least the above-quoted subject matter of amended independent  a predicted waiting time may be displayed at a position adjacent to a person corresponding to the predicted waiting time. A position where the predicted waiting time is displayed may change depending on the structure of the line, such as the structure of the line due to the intervals between the persons in the line. That is, a first position where the predicted waiting time (e.g., output information) is displayed when first structural information is identified may be horizontally separated from a second position where the predicted waiting time (e.g., output information) is displayed when second structural information is identified.”
the examiner respectfully disagrees.   The added language in the amendment is not sufficiently specific to support the applicant’s assertion that the claim language is different from the prior art in that the claim language includes the elements in which “a predicted waiting time may be displayed at a position adjacent to a person corresponding to the predicted waiting time. A position where the predicted waiting time is displayed may change depending on the structure of the line, such as the structure of the line due to the intervals between the persons in the line. That is, a first position where the predicted waiting time (e.g., output information) is displayed when first structural 
Rather, the claim can be broadly interpreted as the positions (first, second, third, etc.) in the line can be determined when they are identified.  Cf. the claim language “a first position is determined as the output position when first structural information is identified”, and “a second position is determined as the output position when second structural information is identified”.   This element is disclosed by Westmacott in paragraphs 29 and 61  – “(0029] FIG. 1 is a schematic diagram of a first example video security analysis system monitoring a retail point of sale (POS) area within a room, and includes individuals waiting in a queue at a POS terminal within the retail POS area… [0061] FIG. 6… the individuals 112 are represented as oval-shaped objects. Individuals 112-1, 112-2, and 112-3 are located within or near short queue region 144-1, medium queue region 144-2, and long queue region 144-3, respectively.”
The added claim language also has a second condition for the position determination – “a first position is determined as the output position when first structural information is identified and a first display type is selected (emphasis examiner’s).  Westmacott in paragraphs 55 discloses the ability of user to visualize 

In response to applicant's argument that: 
“Applicant's Figures 6A and 6B, the positions at which output information is displayed may be horizontally separated as shown in Figure 6A as compared to in Figure 6B, which may be of a different display type with respect to Figure 6A… These features of amended claim 1 are not taught or even suggested by Westmacott or Grande,”
the examiner respectfully disagrees.   Again, the claim does not have the specificity to limit the interpretation to a display that is not taught by Westmacott.  See Westmacott Figs 7A-C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698